DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that no Information Disclosure Statement has been filed.
No IDS has been received for this application. Applicants are reminded of the Duty to Disclose, from section 2001 of the MPEP (emphasis added). MPEP 2001 Duty of Disclosure, Candor, and Good Faith [R-08.2012] 37 C.F.R. 1.56 Duty to disclose information material to patentability. 
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining, identifying, generating, and storing as it relates to some information. 
This judicial exception is not integrated into a practical application because they are broad enough to cover obtaining, identifying, generating, and storing in the mind or with pen/paper, other than arguably some generic computer components. 
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of generic computer components. That is, other than reciting “a system”, nothing in the claim element precludes the step from practically being performed in the human mind or with pen/paper. For example, 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section and the cited references.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holland (20190384892).
Regarding claims 1, 8, and 15, Holland teaches 1. A method for managing data, the method comprising: /8. A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method, the method comprising: /15. A system, comprising: a processor; memory comprising instructions, which when executed by the processor, perform a method, the method comprising (abstract, ): 
obtaining a data set from a local data system; identifying an audit tag associated with the data set (abstract, par.25-35, 40-42,67-71, licensing and usage information is received/obtained, and particular portions are identified, license information and corresponding usage information, number of uses); 

Regarding claims 2, 9, and 16, Holland teaches obtaining a usage audit request from the local data system; and in response to the usage audit request: sending a log request to the data tracking service; obtaining a log response based on the log request; and sending a data usage report to the local data system based on the log response (par.4-8, 30-35, 46-48, 76-84). 
Regarding claims 5, 12, and 19, Holland teaches wherein the audit tag is associated with accepted audit terms associated with the data set (par.26-28, 37-41, 50-52). 
Regarding claims 6, 13, and 20, Holland teaches wherein the accepted audit terms are stored in a license entry of a data management system operatively connected to the data tracking system (par.28-35, 43-48, 75-79). 
Regarding claims 7 and 14, Holland teaches wherein the license entry is stored in a machine-readable format (par.65-73). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (20190384892), and further in view of Goeringer (20170134161).
Regarding claims 3, 10, and 17, Holland does not expressly disclose, however, Goeringer teaches prior to obtaining the usage audit request: obtaining a data transfer notification for transfer of the data set; identifying the audit tag associated with the data set; making a determination, based on the audit tag, that the transfer of the data set is allowed; allowing the transfer, based on the determination; and generating a log entry based on the allowing of the transfer and based on the audit tag, wherein the log entry is stored in a data usage log of the data tracking service (abstract, par.41-51, 59-61, 68-70). 

One of ordinary skill in the art would have been motivated to perform such a modification to allow for additional monetization of licenses/content (Goeringer, par.2-7, 32-40, 108-112).
Regarding claims 4, 11, and 18, Holland/Goeringer teaches wherein the log entry comprises a data set identifier, data usage information, and the audit tag (Holland, par.26-33, 73-80, Goeringer, par.67-75). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419